Exhibit 10.4


MOLINA HEALTHCARE, INC.
2011 EQUITY INCENTIVE PLAN


PERFORMANCE STOCK UNIT AWARD AGREEMENT


 
THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”) dated ______,
___, by and between MOLINA HEALTHCARE, INC., a Delaware corporation (the
“Corporation”), and ________ (the “Participant”), evidences the award of
Performance Units (the “Award”) granted by the Corporation to the Participant as
to the number of Performance Units first set forth below.
 


Total Number of Performance
Units:1                                  _______                            Award Date:
_______ 
 
 
 
 
 
Performance Periods for the respective installment of the Award:
[insert performance period applicable to each installment of the award, and
number of performance units with respect to each installment]
 
 
 
 


Vesting1,2  The Award shall vest and become nonforfeitable as provided in
Section 2 of the attached Terms and Conditions of Performance Unit Award (the
“Terms”).



 
The Award is granted under the MOLINA HEALTHCARE, INC. 2011 EQUITY INCENTIVE
PLAN AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2017 (the “Plan”) and
subject to the Terms attached to this Agreement (incorporated herein by this
reference) and to the Plan. The grant of the Award is conditioned on the
approval of the proposal in the 2017 proxy statement to amend and restate the
Plan. The Award has been granted to the Participant in addition to, and not in
lieu of, any other form of compensation otherwise payable or to be paid to the
Participant. Capitalized terms are defined in the Plan if not defined herein.
The parties agree to the terms of the Award set forth herein. The Participant
acknowledges receipt of a copy of the Terms, the Plan, and the Prospectus for
the Plan.


The Participant acknowledges and agrees that the Corporation may deliver, by
electronic mail, the use of the Internet, including through the website of the
agent appointed by the Committee to administer the Plan, the Corporation
intranet web pages or otherwise, any information concerning the Corporation,
this Award, the Plan, and any information required by the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder.
 
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
MOLINA HEALTHCARE, INC.
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
[Name]
 
 
 
 
 
[Name, Title]
 
 
 
 
 

 
 
 
 
 
 
1 
Subject to adjustment under Section 4.2 of the Plan.
2 
Subject to early termination under Section 10.7 of the Plan.










--------------------------------------------------------------------------------






TERMS AND CONDITIONS OF PERFORMANCE UNIT AWARD
 


1.
Performance Units.



Each Performance Unit constitutes an unfunded and unsecured promise of the
Corporation to deliver up to two shares of the Corporation’s common stock to the
Participant (subject to adjustment as provided in Section 4.2 of the Plan)
pursuant to the terms of this Agreement, subject to the vesting provisions in
Exhibit A. The Performance Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Performance Units vest pursuant to Section 2. The Performance Units shall not be
treated as property or as a trust fund of any kind.
 
2.
Vesting.

 
Subject to Section 7, the installments of the Award shall vest and become
nonforfeitable at the vesting percentage levels set forth in Exhibit A, based on
the achievement of the Performance Goals established by the Committee and set
forth on Exhibit A attached hereto for the respective Performance Periods. In
the event that the respective performance condition with respect to each
installment of the Award is achieved, the respective installment of the Award
shall become unconditionally due. Subject to Section 7, any Performance Units
subject to the Award that do not vest in accordance with Exhibit A shall
terminate as of the last day of the respective Performance Period.


3.
Continuance of Service.



Except as otherwise expressly provided in Section 7 below, the vesting schedule
requires continued Service through each applicable vesting date as a condition
to the vesting of the applicable installment of the Award and the rights and
benefits under this Agreement; and Service for only a portion of any vesting
period, even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of Participant’s Service as provided in
Section 7 below or under the Plan for such vesting period (or for any later
vesting period).
 
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the contractual obligations
pursuant to any employment or service commitment agreement if Participant is
party to such agreement, or in the absence of such agreement affects
Participant’s status as an employee at will who is subject to termination
without cause, confers upon the Participant any right to remain employed by or
in service to the Corporation or any Subsidiary Corporation, interferes in any
way with the right of the Corporation or any Subsidiary Corporation at any time
to terminate Participant’s Service, or affects the right of the Corporation or
any Subsidiary Corporation to increase or decrease the Participant’s other
compensation or benefits. Nothing in this paragraph, however, is intended to
adversely affect any independent contractual right of the Participant without
his consent thereto.


4.
Limitations on Rights Associated with Performance Units.

 
The Participant shall have no rights as a stockholder of the Corporation, no
dividend rights and no voting rights with respect to the Performance Units and
any shares of Common Stock underlying or issuable in respect of such Performance
Units until such shares of Common Stock are actually issued to and held of
record by the Participant. No adjustments will be made for dividends or other
rights of a holder for which the record date is prior to the date of issuance of
the stock certificate.
 
5.
Restrictions on Transfer.

 
Unless otherwise determined by the Committee, neither the Award, nor any
interest therein may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Corporation, or (b) transfers by will or the laws of descent and
distribution.


2



--------------------------------------------------------------------------------




 
6.
Conversion of Performance Units; Issuance of Common Stock.

 
On or as soon as administratively practicable following the last day of the
respective Performance Period, and in any event, no later than March 15 of the
year following the year in which the vesting event occurs (which payment
schedule is intended to comply with the “short-term deferral” exemption from the
application of Section 409A of the Code), unless such payment is deferred in
accordance with the terms and conditions of the Corporation’s non-qualified
compensation deferral plans, the Corporation shall deliver to the Participant
the respective number of shares of Common Stock (either by delivering one or
more certificates for such shares or by entering such shares in book entry form,
as determined by the Corporation in its discretion) for the respective
installment of the Performance Units (if any) that vest in accordance with
Section 2, unless such Performance Units terminate prior to the given vesting
date pursuant to Section 7. The Corporation’s obligation to deliver shares of
Common Stock with respect to any vested Performance Units is subject to the
condition precedent that the Participant or other person entitled under the Plan
to receive any shares with respect to the vested Performance Units deliver to
the Corporation any representations or other documents or assurances required
pursuant to Section 14 of the Plan. The Participant shall have no further rights
with respect to any Performance Units that are paid or that are terminated
pursuant to Section 7.


7.
Effect of Change in Control or Termination of Employment.

 
7.1 Effect of Change in Control. In the event of a Change in Control, if, within
two years following a Change in Control, the Participant’s Service is terminated
by the Corporation without Cause or the Participant terminates his employment
for Good Reason, then the Performance Units shall become immediately 100% vested
and the Corporation shall deliver to the Participant one share of Common Stock
for each Performance Unit that vested as result of such termination.
 
7.2 Effect of Termination of Participant’s Service. If the Participant’s Service
ceases the following rules shall apply (the last day that the Participant’s
Service is referred to as the Participant’s “Severance Date”):
 
 
 
 
•    other than as expressly provided below in this Section 7.2, the
Participant’s Performance Units, to the extent unvested on the Severance Date,
shall terminate as of the Severance Date;


•    in the event the Participant’s Service is terminated by the Corporation
without Cause or is terminated by the Participant for Good Reason, the vesting
of the Performance Units shall be accelerated, and the Corporation shall deliver
to the Participant one share of Common Stock for each Performance Unit that
vested as result of such termination.

For purposes of this Agreement, the following terms shall have the following
respective meanings.
“Cause” shall have the meaning given to such term in the Employment Agreement.


“Employment Agreement” shall mean the Second Amended and Restated Employment
Agreement made as of _________, _____ between the Participant and the
Corporation, as may be amended from time to time.
 
“Good Reason” shall have the meaning given to such term in the Employment
Agreement.


If any unvested Performance Units are terminated hereunder, such Performance
Units shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Corporation and
without any other action by the Participant, or the Participant’s beneficiary or
personal representative, as the case may be.
 
8.
Adjustments Upon Specified Events.

 
The Committee may accelerate payment and vesting of the Performance Units in
such circumstances as it, in its sole discretion, may determine. In addition,
upon the occurrence of certain events relating to the Corporation’s


3



--------------------------------------------------------------------------------




stock contemplated by Section 4.2 of the Plan (including, without limitation, an
extraordinary cash dividend on such stock), the Committee shall make adjustments
in the number of Performance Units then outstanding and the number and kind of
securities that may be issued in respect of the Award. No such adjustment shall
be made with respect to any ordinary cash dividend paid on the Common Stock.
Furthermore, the Committee shall adjust the performance measures and performance
goals referenced in Exhibit A hereof to the extent (if any) it determines that
the adjustment is necessary or advisable to preserve the intended incentives and
benefits to reflect (1) any material change in corporate capitalization, any
material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Corporation, (2) any change in accounting
policies or practices, (3) the effects of any special charges to the
Corporation’s earnings, or (4) any other similar special circumstances.


9.
Tax Withholding.

 
Subject to Section 16 of the Plan and such rules and procedures as the Committee
may impose, upon any distribution of shares of Common Stock in respect of the
Award, the Corporation shall automatically reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then Fair Market Value, to satisfy any withholding obligations
of the Corporation or its Subsidiary Corporations with respect to such
distribution of shares at the minimum applicable withholding rates; provided,
however, that the foregoing provision shall not apply in the event that the
Participant has, subject to the approval of the Committee, made other provision
in advance of the date of such distribution for the satisfaction of such
withholding obligations. In the event that the Corporation cannot legally
satisfy such withholding obligations by such reduction of shares, or in the
event of a cash payment or any other withholding event in respect of the Award,
the Corporation (or a Subsidiary Corporation) shall be entitled to require a
cash payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment.


10.
Notices.

 
Any notice to be given under the terms of this Agreement shall be in writing and
addressed to the Corporation at its principal office to the attention of the
Secretary, and to the Participant at the Participant’s last address reflected on
the Corporation’s records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be given only
when received, but if the Participant is no longer an employee of the
Corporation, shall be deemed to have been duly given by the Corporation when
enclosed in a properly sealed envelope addressed as aforesaid, registered or
certified, and deposited (postage and registry or certification fee prepaid) in
a post office or branch post office regularly maintained by the United States
Government.
 
11.
Plan.

 
The Award and all rights of the Participant under this Agreement are subject to,
and the Participant agrees to be bound by, all of the terms and conditions of
the provisions of the Plan, incorporated herein by reference. In the event of a
conflict or inconsistency between the terms and conditions of this Agreement and
of the Plan, the terms and conditions of the Plan shall govern. The Participant
acknowledges having read and understood the Plan, the Prospectus for the Plan,
and this Agreement. Unless otherwise expressly provided in other sections of
this Agreement, provisions of the Plan that confer discretionary authority on
the Committee do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Committee so conferred by appropriate action of
the Committee under the Plan after the date hereof.


12.
Construction; Section 409A.

 
It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. This Agreement shall be
construed and interpreted consistent with that intent. Notwithstanding any
provision of this Agreement to the contrary, if the Participant is a “specified
employee” as defined in Code Section 409A and, as a result of that status, any
portion of the payments under this Agreement


4



--------------------------------------------------------------------------------




would otherwise be subject to taxation pursuant to Code Section 409A, the
Participant shall not be entitled to any payments upon a termination of his
Service until the earlier of (i) the date which is six (6) months after his
termination of Service for any reason other than death, or (ii) the date of the
Participant’s death; provided the first such payment thereafter shall include
all amounts that would have been paid earlier but for such six (6) month delay.
The Corporation and the Participant agree to act reasonably and to cooperate to
amend or modify this Agreement to the extent reasonably necessary to avoid the
imposition of the tax under Code Section 409A.
 
13.
Entire Agreement; Applicability of Other Agreements.

 
This Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Agreement may be amended pursuant to Section 17 of the Plan. Such amendment must
be in writing and signed by the Corporation. The Corporation may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Participant hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof. Notwithstanding the
foregoing, if the Participant is subject to a written employment, change in
control or similar agreement with the Corporation that is in effect as of the
Participant’s Severance Date and the Participant would be entitled under the
express provisions of such agreement to greater rights with respect to
accelerated vesting of the Award in connection with the termination of the
Participant’s employment in the circumstances, the provisions of such agreement
shall control with respect to such vesting rights, and the corresponding
provisions of this Agreement shall not apply.  


14.
Limitation on Participant’s Rights.

 
Participation in this Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Corporation as to amounts payable and shall not be construed as creating a
trust. Neither the Plan nor any underlying program, in and of itself, has any
assets. The Participant shall have only the rights of a general unsecured
creditor of the Corporation (or applicable Subsidiary Corporation) with respect
to amounts credited and benefits payable in cash, if any, with respect to the
Performance Units, and rights no greater than the right to receive the Common
Stock (or equivalent value) as a general unsecured creditor with respect to
Performance Units, as and when payable thereunder.
 
15.
Forfeiture and Corporation’s Right to Recover Fair Market Value of Shares
Received Pursuant to Performance Units.

 
If, at any time, the Board or the Committee, as the case may be, in its sole
discretion determines that any action or omission by Participant constituted (a)
wrongdoing that contributed to (i) any material misstatement in or omission from
any report or statement filed by the Corporation with the U.S. Securities and
Exchange Commission or (ii) a statement, certification, cost report, claim for
payment, or other filing made under Medicare or Medicaid that was false,
fraudulent, or for an item or service not provided as claimed, (b) intentional
or gross misconduct, (c) a breach of a fiduciary duty to the Corporation or a
Subsidiary Corporation, (d) fraud or (e) non-compliance with the Corporation’s
Code of Business Conduct and Ethics, policies or procedures to the material
detriment of the Corporation, then in each such case, commencing with the first
fiscal year of the Corporation during which such action or omission occurred,
Participant shall forfeit (without any payment therefore) up to 100% of any
Performance Units that have not been vested or settled and shall repay to the
Corporation, upon notice to Participant by the Corporation, up to 100% of the
Fair Market Value of the shares of Common Stock at the time such shares were
delivered to the Participant pursuant to the Performance Units during and after
such fiscal year. The Board or the Committee, as the case may be, shall
determine in its sole discretion the date of occurrence of such action or
omission, the percentage of the Performance Units that shall be forfeited and
the percentage of the Fair Market Value of the shares of Common Stock delivered
pursuant to the Performance Units that must be repaid to the Corporation.


16.
Counterparts.





5



--------------------------------------------------------------------------------




This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


17.
Section Headings.

 
The section headings of this Agreement are for convenience of reference only and
shall not be deemed to alter or affect any provision hereof.


18.
Governing Law.

 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of California without regard to conflict of law
principles thereunder.


 






6



--------------------------------------------------------------------------------






EXHIBIT A
 
PERFORMANCE GOALS




[INSERT APPLICABLE PERFORMANCE GOALS.]
 
 
 









7

